Title: Hezekiah Ford to the American Commissioners, 25 June 1778: résumé
From: Ford, Hezekiah
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Nantes, June 25, 1778: Mr. Ross has got me passage to Virginia on a ship of his. I am told, furthermore, that Capt. Whipple considers his clerk as chaplain, and would not deprive any one of his office. I expect to sail in about ten days. If you have dispatches for Governor Henry I will gladly take them. General Howe’s cruelties infuriate me, and I regret every day that I am kept from avenging my countrymen. A tyrant has sacrificed the innocent for supporting their rights; may God soon bring a revolution to dethrone him! My apologies for moralizing.>
